Citation Nr: 1310691	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  06-28 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as a qualifying chronic disability under 38 C.F.R. § 3.317 or, in the alternative, secondary to service-connected right ankle disability.

2.  Entitlement to service connection for a left knee disability, to include as a qualifying chronic disability under 38 C.F.R. § 3.317 or, in the alternative, secondary service-connected right ankle disability.

3.  Entitlement to service connection for a left ankle disability, to include as a qualifying chronic disability under 38 C.F.R. § 3.317 or, in the alternative, secondary to service-connected right ankle disability.

4.  Entitlement to service connection for muscle pain, to include as a qualifying chronic disability under 38 C.F.R. § 3.317 or, in the alternative, secondary to service-connected right ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran had active military service from February 1988 to February 1996, including service in the Southwest Asia Theater of Operations from December 1990 to May 1991.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In April 2009 and again in January 2012, the Board remanded these claims for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

In February 2012 the Veteran was accorded a VA examination pursuant to the January 2012 Remand directives.  Unfortunately, the Board finds that a new examination is needed.  

According to the February 2012 examiner, the Veteran's right knee disorder, which the examiner diagnosed as moderately severe patellar cartilage loss, is not related to service or the Veteran's service-connected right ankle disability because there was no record of recurrent visits or follow-ups after the right knee twisting injury in service.  However, VA caselaw provides that a medical examiner cannot disregard the lay evidence and rely on the absence of medical records to conclude that there is no relationship between an appellant's current disability and his military service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner then stated that the wearing away of cartilage was most likely because the Veteran was very physically active, played competitive recreational basketball, and was now into his 40s; this, though the Veteran states that he simply used to shoot hoops every once in a while with his pre-pubescent son, and has not done so since 2011.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an opinion based upon an inaccurate factual premise has no probative value).  In addition, the examiner failed to state whether the Veteran's nonservice-connected right knee disorder is aggravated by his service-connected right ankle disability.  As the February 2012 VA examination opinion was impermissibly based on the absence of documentation in the service treatment records, and on the apparently inaccurate premise that the Veteran is very physically active and plays competitive basketball, the Veteran should be accorded a new VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (providing that once the Secretary undertakes to provide an examination, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).    

Regarding the left knee, the February 2012 examiner stated that there was no diagnosis for the left knee because the Veteran played competitive recreational basketball and did not complain of left knee pain during a rheumatology visit; however, VA physical therapy records dated just one month earlier advise of bilateral knee pain and swelling.  In fact, the 2012 examiner himself documented the Veteran as complaining, during the 2012 examination, of left knee pain localized beneath the knee cap and into the medial joint line that was worsened by exertion, such as when climbing stairs.  Moreover, the Veteran had years earlier complained (during the April 2006 VA examination) of pain in his knees since 1998.  And, as stated before, the Veteran's basketball prowess has been grossly overstated.  In any event, as there is medical evidence of left knee crepitus (see, e.g., June 2012 treatment record), the Veteran should be accorded a new examination to see whether his left knee joint symptoms are attributable to a known clinical diagnosis.   

Regarding the left ankle, the February 2012 examiner returned a diagnosis of "mild degenerative joint disease of the left ankle; history of limitation of motion," but stated that the disorder was not related to service or proximately due to or the result of the Veteran's service-connected right ankle disability because the Veteran is very active with competitive recreational basketball.  As noted before, this is a gross overstatement of the Veteran's capabilities.  See, e.g., VA physical therapy records.  The examiner also stated that the Veteran's left ankle arthritis was not related to service or his service-connected right ankle disability because there was no mention of left ankle pain in service treatment records or during an in-service examination in 1995, and because there were no doctor visits for left ankle pain since the Veteran had left the military.  However, VA medical records include the report of an August 2005 VA pre-employment examination, which documents the Veteran as complaining, during that examination, of daily joint pain in both ankles; and which notes that the Veteran was unable to heel and toe walk during that examination due to "voice pain affecting the ankles."  And, as noted before, the Veteran complained of left ankle pain and swelling during the 2006 VA examination.  As the examiner impermissibly relied on the absence of documentation in the service treatment in support of his opinion, and as the opinion is based on an inaccurate factual premise, the left ankle should be reexamined.  

With regard to the claim for service connection for muscle pain, during the February 2012 examination the Veteran reported that the muscle pain was mostly confined to his lower back, and physical examination found intermittent paraspinal muscle pain in the lumbar spine.  Unfortunately, while the examiner declared that the Veteran did not have fibromyalgia, he did not state whether this Gulf War Veteran's lumbar muscle pain was attributable to a known clinical diagnosis, so this matter, too, must be remanded for a new examination.

In addition to the foregoing, in November 2012 the Veteran submitted a copy of a November 2012 VA treatment record that was not considered by the Appeals Management Center in its November 2012 Supplemental Statement of the Case; and neither the Veteran nor his representative has waived review of this evidence by the agency of original jurisdiction.  On remand, this evidence, which relates to the issues on appeal, must be considered by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304(c).  VA treatment records dating from July 2012 must also be associated with the Veteran's claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Associate all of the Veteran's VA treatment records dating from July 2012 with the claims file. 

2.  After completion of step 1, schedule this Persian Gulf War Veteran for an examination with regard to his claims for service connection for right knee, left knee, and left ankle disabilities, and low back muscle pain.  The claims file must be made available to the examiner for review, along with records located in the Virtual VA electronic file (whether virtually, or via paper copies), and the examination report should reflect that such review was accomplished.

All indicated tests should be conducted and all findings reported in detail.  The examiner is requested to provide the following information:

a) With regard to the left knee and muscle pain, state whether the Veteran's left knee complaints and his low back muscle complaints are attributable to known clinical diagnoses.  If so, provide the diagnoses, and then provide an opinion as to whether: 

i. It is at least as likely as not that said diagnosed left knee joint disorder, and said diagnosed muscle disorder, was incurred during active duty service.  

ii. If it is determined that the Veteran's left knee and low back muscle disorders of medically determinable etiology were not incurred during service, then opine as to whether it is at least as likely as not said diagnosed left knee joint disorder, and said diagnosed muscle disorder, was caused by the Veteran's service-connected right ankle disability.

iii. If it is determined that the Veteran's left knee and low back muscle disorders of medically determinable etiology were not caused by the Veteran's service-connected right ankle disability, then opine as to whether it is at least as likely as not that the left knee and low back muscle disorders of medically determinable etiology is/has been aggravated by the Veteran's service-connected right ankle disability.   

b) with regard to the issues of service connection for a right knee disorder (diagnosed during the February 2012 examination as moderately severe patellar cartilage loss) and service connection for a left ankle disorder (diagnosed during the February 2012 examination as mild degenerative joint disease with history of limitation of motion), provide an opinion as to whether 

i. It is at least as likely as not that the right knee and left ankle disorders were incurred during active duty service or are otherwise related to service; and whether the left ankle arthritis manifested within year of service discharge.

ii. If it is determined that the Veteran's right knee and left ankle disorders were not incurred during service, then opine as to whether it is at least as likely as not that the Veteran's right knee and left ankle disorder was caused by the service-connected right ankle disability.

iii. If it is determined that the Veteran's right knee and left ankle disorders were not caused by the Veteran's service-connected right ankle disability, then opine as to whether it is at least as likely as not that the Veteran's right knee disorder, and his left ankle disorders, is or has been aggravated by the service-connected right ankle disability.   

In formulating the opinions the examiner should note that the Veteran has often complained, after service, of bilateral knee pain and bilateral ankle pain, and says that his symptoms began in 1998.  His statements as to onset and recurrence are considered credible. 

A complete rationale for all opinions must be set forth in a legible report.  If an opinion cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so state in the examination report, and explain why that is so.

3.  Then re-adjudicate the claims in light of all pertinent evidence and legal authority, including 38 C.F.R. §§ 3.317 and 38 C.F.R. § 3.310.  If any benefit sought remains denied, furnish to the Veteran and his representative a Supplemental Statement of the Case that includes clear reasons and bases for all determinations and affords the appropriate time period to respond.  Then return the case to the Board for appellate disposition, unless otherwise indicated.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


